United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
DEPARTMENT OF THE AIR FORCE, OGDEN
AIR LOGISTICS CENTER, HILL AIR FORCE
BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1530
Issued: January 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 23, 2006 merit decision rescinding its payment of compensation
beginning November 18, 2003. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to rescind its payment of
compensation for wage loss beginning November 18, 2003.
FACTUAL HISTORY
On January 16, 2001 appellant, then a 34-year-old sandblaster, filed an occupational
disease claim alleging that he sustained injury to his upper extremities due to the repetitive duties
of his job. The Office accepted that he sustained bilateral ulnar nerve entrapment, de Quervain’s
disease of the right upper extremity and tenosynovitis of the left hand and wrist and paid him

compensation for periods of disability. In May and July 2001, appellant underwent surgical
procedures, which included shortening of both ulna bones, debridement of his right wrist joint
and debridement of partial scapholunate tears and triangular fibrocartilagenous cartilage complex
tears in both wrists.1
After extended periods of disability, appellant returned to work on August 26, 2002 in a
limited-duty position as a spotter in the sandblast area at the employing establishment.2 The
position was within the work restrictions recommended by his attending physicians. Appellant
received compensation from the Office for loss of wage-earning capacity.
Appellant stopped work on January 21, 2003 and later relocated to California. He
claimed that his work stoppage was justified under the Family Medical Leave Act in that he was
caring for his daughter’s medical needs. The employing establishment indicated that appellant’s
limited-duty spotter position continued to be available to him. Appellant was placed on the
periodic rolls effective August 10, 2003. As of October 1, 2003, he was receiving $2,307.48 of
wage-loss compensation every four weeks from the Office.3
In a report dated September 18, 2003, Dr. Rita B. Bermudez, an attending Board-certified
physical medicine and rehabilitation physician, indicated that appellant’s employment injury
necessitated that he perform limited-duty work and she restricted him from performing repetitive
pushing, pulling, or gripping with his hands.
The employing establishment terminated appellant for cause effective November 18,
2003 because he took 225 days of unauthorized leave between January 21 and
November 18, 2003. At the time of his effective termination, appellant was still receiving
$2,307.48 of wage-loss compensation every four weeks from the Office and the limited-duty
spotter position would have been available to him but for his termination for cause.
In May 2004, the Office requested that Dr. Anthony Fenison, a Board-certified
orthopedic surgeon, provide an opinion regarding whether appellant could perform the
sandblaster position he held when he filed his occupational disease claim. The Office attached a
description of the position which indicated that the position required such duties as holding and
carrying of up to 65 pounds (and greater weight with assistance) and holding a blasting nozzle
with 40 pounds of pressure.
1

By decision dated July 25, 2003, the Office granted appellant a schedule award for a four percent permanent
impairment of his right arm and a three percent permanent impairment of his left arm. After the Board directed the
Office to further develop the medical evidence on two occasions (Docket No. 03-1994, issued December 15, 2003
and Docket No. 05-987, issued September 7, 2005), the Office issued a decision on March 7, 2006 finding that
appellant had an eight percent permanent impairment of his right arm and a seven percent permanent impairment of
his left arm. By decision dated November 30, 2006, the Board issued a decision (Docket No. 06-1088) finding that
appellant had an eleven percent permanent impairment of his right arm and a seven percent permanent impairment
of his left arm. The matter of appellant’s entitlement to schedule award compensation is not the subject of the
present appeal.
2

It appears that the position was a full-time job but paid less than his date-of-injury job.

3

Appellant was placed on the periodic rolls effective August 10, 2003.

2

In an October 16, 2004 report, Dr. Fenison determined that appellant could perform his
usual and customary duties as a sandblaster. He stated that, when he examined appellant on
March 24, 2004, his overall grip strength was approximately 110 pounds for the right side and
120 pounds for the left side and concluded that there was no reason that he could not lift or
manipulate the device that is used for his sandblasting activities.
In October 11, 2004 and June 8, 2005 reports, Dr. Bermudez diagnosed chronic bilateral
wrist pain with tenosynovitis and ulnar neuropathy. In a June 8, 2005 report, she indicated that
appellant could only occasionally lift 20 pounds and frequently lift 10 pounds, that he could not
perform forceful pushing or pulling, that he could only engage in repetitive wrist or elbow
motion for four hours per day and that he could only operate a motor vehicle for four hours per
day.
By decision dated August 8, 2005, the Office terminated appellant’s compensation,
effective September 3, 2005, on the grounds that he no longer had residuals of his employment
injuries after that date.
By decision dated May 9, 2006, the Board reversed the Office’s termination
determination finding that there was a conflict in the medical evidence between Dr. Fenison and
Dr. Bermudez regarding whether appellant continued to have residuals of his employment injury
which prevented him from performing the sandblaster position he held when he filed his claim.
The Board found that, since the Office relied on the opinion of Dr. Fenison to terminate
appellant’s compensation benefits effective September 3, 2005 without having resolved the
existing conflict in the medical evidence, the Office failed to meet its burden of proof in
terminating appellant’s benefits.
On May 19, 2006 appellant contacted the Office and asked that his compensation be
reinstated.
By decision dated May 23, 2006, the Office determined that appellant was not entitled to
Office compensation for wage loss after November 18, 2003.4 The Office reasoned that, because
appellant was terminated by the employing establishment for cause effective November 18, 2003
and not due to his employment-related injuries, he was not entitled to receive compensation for
wage loss after November 18, 2003. The Office indicated that the medical evidence from around
the time he stopped work in January 2003 showed that he could perform the limited-duty spotter
position which remained available to him.
LEGAL PRECEDENT
The Board has upheld the Office’s authority to reopen a claim at any time on its own
motion under 5 U.S.C. § 8128(a) and, where supported by the evidence, set aside or modify a
prior decision and issue a new decision. The Board has noted, however, that the power to annul
an award is not an arbitrary one and that an award for compensation can only be set aside in the
manner provided by the compensation statute.5 It is well established that once the Office accepts
4

The Office indicated that appellant would still be entitled to appropriate medical benefits.

5

Andrew Wolfgang-Masters, 56 ECAB ___ (Docket No. 05-1, issued March 22, 2005); see also 20 C.F.R. § 10.610.

3

a claim, it has the burden of justifying termination or modification of compensation.6 This holds
true where the Office later decides that it has erroneously accepted a claim for compensation. In
establishing that its prior acceptance was erroneous, the Office is required to provide a clear
explanation of its rationale for rescission.7
Section 8102(a) of the Federal Employees’ Compensation Act sets forth the basis upon
which an employee is eligible for compensation benefits. That section provides, “The United
States shall pay compensation as specified by this subchapter for the disability or death of an
employee resulting from personal injury sustained while in the performance of his duty....”8 In
general the term “disability” under the Act means “incapacity because of injury in employment
to earn the wages which the employee was receiving at the time of such injury.”9 This meaning,
for brevity, is expressed as “disability for work.”10
ANALYSIS
The Office accepted in 2001 that appellant sustained bilateral ulnar nerve entrapment,
de Quervain’s disease of the right upper extremity and tenosynovitis of the left hand and wrist.
The Office authorized several surgical procedures. Appellant continued to receive wage-loss
compensation from the Office even after he was terminated from the employing establishment
for cause due to taking extended unauthorized leave. The Office terminated appellant’s
compensation effective September 3, 2005 based on its evaluation of the medical evidence, but
the Board reversed the Office’s termination in a May 9, 2006 decision. By decision dated
May 23, 2006, the Office determined that appellant was not entitled to Office compensation for
wage loss after November 18, 2003 because the employing establishment terminated him for
cause effective November 18, 2003 and not due to his employment-related injuries.
The Board finds that, by determining retroactively that appellant was not entitled to
Office compensation for wage loss after November 18, 2003, the Office effectively conducted a
rescission of its prior payment of compensation for wage loss beginning November 18, 2003.
The Board further finds that the Office did not provide a clear explanation of its rationale for
rescission and therefore did not establish that its prior acceptance was erroneous.11
In its May 23, 2006 decision, the Office reasoned that, because appellant was terminated
by the employing establishment for cause effective November 18, 2003 and not due to his
employment-related injuries, he was not entitled to receive compensation for wage loss after
November 18, 2003. However, appellant would be entitled to compensation for wage loss on
6

See Frank J. Meta, Jr., 41 ECAB 115, 124 (1989); Harold S. McGough, 36 ECAB 332, 336 (1984).

7

Andrew Wolfgang-Masters, supra note 5.

8

5 U.S.C. § 8102(a).

9

John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).

10

Clarence D. Glenn, 29 ECAB 779 (1978).

11

Andrew Wolfgang-Masters, supra note 5.

4

and after November 18, 2003 if he was still disabled, i.e., if he were unable to earn the wages
that he was receiving when he was injured.12
The record reveals that appellant returned to work in August 2002 for the employing
establishment in a limited-duty spotter position within his work restrictions. Appellant was
deemed partially disabled in that he continued to receive compensation for wage loss after his
return to work. At the time of his November 18, 2003 termination from the employing
establishment, he was receiving $2,307.48 of wage-loss compensation every four weeks from the
Office and the limited-duty position would have been available to him but for his termination for
cause. The Office did not advance any credible theory explaining why appellant would not be
entitled to receive partial disability compensation after November 18, 2003. It did not present
medical evidence showing that appellant had no employment-related disability after that date
and, in fact, it specifically stated that the medical evidence from the time of his return to work
showed partial disability.
For these reasons, the Office did not show that it made an error when it paid appellant
wage-loss compensation after November 18, 2003.
CONCLUSION
The Board finds that the Office did not meet its burden of proof to rescind its payment of
compensation for wage loss beginning November 18, 2003.

12

See supra notes 8 through 10 and accompanying text.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
May 23, 2006 decision is reversed.
Issued: January 25, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

